United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cincinnati, OH, Employer
__________________________________________

)
)
)
)
)
)
)

Appearances:
Geoffrey P. Damon, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-1802
Issued: March 16, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 2, 2006 appellant, through counsel, filed a timely appeal from a June 5, 2006
nonmerit decision of the Office of Workers’ Compensation Programs, denying her request for
reconsideration and finding that it failed to establish clear evidence of error. Because more than
one year has elapsed between the most recent merit decision dated November 27, 2002 and the
filing of this appeal, the Board lacks jurisdiction to review the merits of appellant’s claim
pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2).
The issue is whether the Office properly denied appellant’s request for reconsideration on
the grounds that it was not timely filed and failed to establish clear evidence of error.
FACTUAL HISTORY
This case has previously been before the Board. On August 11, 2004 the Board issued an
order remanding case to the Office for reconstruction and proper assemblage of the case record
as it did not contain the Office’s November 27, 2002 decision, which found that appellant did not
sustain recurrences of disability on April 3, July 17 and August 9, 2000 causally related to her
December 24, 1997 employment-related cervical strain, vasovagal syncope episode and head

contusion.1 By decision dated August 2, 2005, the Board affirmed the Office’s September 9,
2004 decision, which denied further merit review of her claim pursuant to 5 U.S.C. § 8128(a).2
The facts and the circumstances of the case as set forth in the Board’s prior decisions are
incorporated herein by reference. The facts and the history relevant to the present issue are
hereafter set forth.
On December 30, 1997 appellant, then a 45-year-old general clerk, filed a traumatic
injury claim, Office number 09-0436355, alleging that on December 24, 1997 she was working
at the window when a coworker requested her paycheck and became upset when appellant told
her that it was not available. She stated that her head and back hurt and she experienced anxiety
and stress as a result of fainting after a meeting she had with a supervisor regarding this
incident.3 Appellant stopped work on December 26, 1997 and returned to work on
February 16, 1998. By letter dated February 23, 1998, the Office accepted her claim for a
cervical strain due to an unexplained fall (fainting) to the floor on December 24, 1997. In a
March 25, 1998 decision, the Office found the evidence of record insufficient to establish that
appellant sustained an emotional condition while in the performance of duty. The Office found
that she failed to establish that her emotional condition was caused by compensable factors of
her employment.
In a letter dated May 25, 1998, appellant requested reconsideration. By decision dated
June 10, 1998, the Office denied modification on the grounds that she failed to establish that her
emotional condition was causally related to compensable factors of her employment. By letter
dated January 20, 1999, appellant requested reconsideration.
On January 22, 1999 appellant filed a claim (Form CA-2a), alleging that she sustained a
recurrence of disability on January 14, 1999. She stopped work on January 14, 1999 and
returned to work on January 18, 1999. In a March 10, 1999 decision, the Office denied
appellant’s claim because she failed to establish that she was totally disabled from January 14 to
18, 1999 due to the December 24, 1997 employment injury.
In a March 19, 1999 letter, appellant requested reconsideration of the Office’s March 25
and June 10, 1998 and March 10, 1999 decisions. By decision dated April 23, 1999, the Office
accepted that appellant sustained an emotional condition while in the performance of duty. The
Office accepted an acute situational reaction, vasovagal syncope and a head contusion. The
Office vacated the March 25 and June 10, 1998 decisions.
1

Docket No. 04-983 (issued August 11, 2004).

2

Docket No. 05-398 (issued August 2, 2005).

3

Prior to filing the instant claim, appellant filed a traumatic injury claim on July 10, 1997 assigned file number
09-0430458. She alleged that she experienced mental stress as a result of her supervisor, Pat Carson, shouting at her
and violently slammed the timecard racks. By decision dated September 2, 1997, the Office found that appellant
failed to establish that her emotional condition was caused by compensable factors of her employment. The Office
later issued decisions dated January 12 and July 6, 1998, February 16, 1999 and March 1 and July 10, 2000 denying
modification. The Office also issued decisions on May 18, September 17 and December 22, 1999, which denied
appellant’s request for reconsideration of her claim. On May 27, 1999 the Office combined appellant’s assigned file
numbers 09-0436355 and 09-0430458 into one master case file assigned number 09-0430458.

2

By decision dated May 18, 1999, the Office denied modification of its March 10, 1999
decision, finding that appellant did not establish that she was totally disabled from January 14 to
18, 1999 due to the December 24, 1997 employment injury.
On September 25, 2000 appellant filed CA-2a forms alleging that she sustained
recurrences of disability on April 3, July 17 and August 9, 2000. She stopped work on
August 9, 2000. By decision dated January 16, 2001, the Office denied appellant’s claims,
finding the medical evidence of record insufficient to establish that her total disability on the
claimed dates was causally related to the December 24, 1997 employment injuries. The Office
noted that appellant should have filed an occupational disease claim because she alleged new
work factors as the cause of her disability.
Appellant requested reconsideration by letters dated March 23 and April 25, 2001. The
Office denied modification in a May 2, 2001 decision, finding that she did not submit
rationalized medical evidence establishing that she was totally disabled on April 3, July 17 and
August 9, 2000 due to the accepted December 24, 1997 employment injuries. Appellant’s
subsequent May 25, June 5 and October 18, 2001 requests for reconsideration were denied by the
Office on September 6, 2001 and January 15, 2002. The medical evidence she submitted was
insufficient to establish that she sustained a recurrence of disability on the claimed dates causally
related to the accepted employment injuries. An undated reconsideration request was received
by the Office on September 5, 2002 and was denied by the Office in a decision dated
November 27, 2002, on the grounds that the medical evidence submitted did not address whether
appellant sustained a recurrence of disability on the claimed dates causally related to the
accepted employment injuries.
Appellant requested reconsideration by letter dated May 13, 2003. She asked to be
reimbursed for time lost from work during the period August 9, 2000 through July 30, 2001. In a
July 9, 2003 decision, the Office denied her reconsideration request as the evidence submitted
was irrelevant and insufficient to warrant further merit review of the claim.
By letter dated November 20, 2003, appellant, through her attorney, requested
reconsideration of the Office’s November 27, 2002 decision. Counsel argued that appellant had
submitted sufficient medical evidence to establish that she sustained a recurrence of disability
causally related to the December 24, 1997 employment injuries.
By decision dated January 26, 2004, the Office denied appellant’s reconsideration request
on the grounds that the evidence submitted was irrelevant and insufficient to warrant a merit
review.
Following the issuance of the Board’s August 11, 2004 order remanding appellant’s case,
by letter dated September 9, 2004, the Office advised appellant that the January 26, 2004
decision would be reissued with the date of September 9, 2004 and accompanied by appeal
rights. In the September 9, 2004 decision, the Office denied appellant’s request for
reconsideration because the evidence submitted was irrelevant and insufficient to warrant further
merit review.

3

After the issuance of the Board’s decision on August 2, 2005, appellant, through counsel,
requested reconsideration before the Office in letters dated September 7 and 8, 2005. She
submitted duplicate copies of the Office’s November 27, 2002, July 9, 2003 and September 9,
2004 decisions, correspondence from the Office regarding its February 19, 2003 referral of
appellant to a second opinion medical examination and March 20, 2003 request for information
from Dr. David Helm, an attending Board-certified psychiatrist, whose medical treatment notes
indicated that appellant’s emotional and agoraphobia conditions were treated during the period
July 10, 2003 through July 12, 2005.
In a September 6, 2005 medical report of Dr. Donald P. Carruthers, a Board-certified
physiatrist, which described the trigger point procedure he performed on appellant’s cervical
spine on that date. On October 27, 2005 he requested that the Office authorize a trigger point
injection for appellant’s neck and right upper back, which was performed on August 31, 2005.
On December 16, 2005 Dr. Carruthers requested authorization for chiropractic treatment, spinal
manipulation on appellant’s neck, scheduled for that date.
By letter dated March 15, 2006, appellant, through counsel, again requested
reconsideration before the Office.
In a decision dated June 5, 2006, the Office found that appellant’s letter requesting
reconsideration was dated March 15, 2006, more than one year after the Office’s November 27,
2002 decision and was untimely. The Office found that appellant did not submit evidence to
establish clear evidence of error in the prior decision finding that she did not sustain a recurrence
of disability on April 3, July 17 and August 9, 2000 causally related to her December 24, 1997
employment-related injuries.
LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act4 does not entitle a claimant
to a review of an Office decision as a matter of right.5 The Office, through its regulations, has
imposed limitations on the exercise of its discretionary authority under section 8128(a). Section
10.607(a) of the Office’s implementing regulation provides that an application for
reconsideration must be sent within one year of the date of the Office decision for which review
is sought.6
Section 10.607(b) states that the Office will consider an untimely application for
reconsideration only if it demonstrates clear evidence of error by the Office in its most recent
merit decision. The reconsideration request must establish that the Office’s decision was, on its
face, erroneous.7

4

5 U.S.C. § 8128(a).

5

Jesus D. Sanchez, 41 ECAB 964 (1990); Leon D. Faidley, Jr., 41 ECAB 104 (1989).

6

20 C.F.R. § 10.607(a).

7

Id. at § 10.607(b).

4

To establish clear evidence of error, a claimant must submit evidence relevant to the
issue, which was decided by the Office.8 The evidence must be positive, precise and explicit and
must be manifest on its face that the Office committed an error.9 Evidence that does not raise a
substantial question concerning the correctness of the Office’s decision is insufficient to establish
clear evidence of error.10 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.11 This entails a limited review by the Office of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of the Office.12
To show clear evidence of error, the evidence submitted must not only be of sufficient
probative value to create a conflict in medical opinion or establish a clear procedural error, but
must be of sufficient probative value to prima facie shift the weight of the evidence in favor of
the claimant and raise a substantial question as to the correctness of the Office decision.13 The
Board makes an independent determination of whether a claimant has submitted clear evidence
of error on the part of the Office such that the Office abused its discretion in denying merit
review in the face of such evidence.14
ANALYSIS
The Board finds that the Office properly determined that appellant failed to file a timely
application for review. In implementing the one-year time limitation, the Office’s procedures
provide that the one-year time limitation period for requesting reconsideration begins on the date
of the original Office decision. However, a right to reconsideration within one year accompanies
any subsequent merit decision on the issues.15
The last merit decision in this case was issued by the Office on November 27, 2002. It
found that appellant failed to establish that she sustained a recurrence of disability on April 3,
July 17 and August 9, 2000 causally related to her December 24, 1997 employment-related
cervical strain, vasovagal syncope episode and head contusion. As her March 15, 2006 letter
requesting reconsideration was made more than one year after the Office’s November 27, 2002
merit decision, the Board finds that it was not timely filed.

8

Nancy Marcano, 50 ECAB 110, 114 (1998).

9

Leona N. Travis, 43 ECAB 227, 241 (1991).

10

Richard L. Rhodes, 50 ECAB 259, 264 (1999).

11

Leona N. Travis, supra note 9.

12

See Nelson T. Thompson, 43 ECAB 919 (1992).

13

Veletta C. Coleman, 48 ECAB 367, 370 (1997).

14

Thankamma Mathews, 44 ECAB 765, 770 (1993).

15

Larry L. Litton, 44 ECAB 243 (1992).

5

The issue for purposes of establishing clear evidence of error in this case, is whether
appellant submitted evidence establishing that there was an error in the Office’s finding that she
failed to establish that she sustained a recurrence of disability on April 3, July 17 and August 9,
2000 causally related to her December 24, 1997 employment-related cervical strain, vasovagal
syncope episode and head contusion. The Board notes that this issue is medical in nature.
In support of her March 15, 2006 request for reconsideration, appellant submitted
duplicate copies of the Office’s November 27, 2002, July 9, 2003 and September 9, 2004
decisions, correspondence from the Office regarding its February 19, 2003 referral of appellant
to a second opinion medical examination and March 20, 2003 request for information from
Dr. Helm. This evidence is insufficient to shift the weight of the evidence in favor of appellant’s
claim. It is not medical in nature and, accordingly, does not address the threshold issue of
whether appellant submitted evidence establishing that she sustained a recurrence of disability on
April 3, July 17 and August 9, 2000 causally related to her December 24, 1997 employmentrelated injuries.16
Dr. Helm’s medical treatment notes stated that he evaluated appellant’s emotional and
agoraphobia conditions during the period July 10, 2003 through July 12, 2005. Dr. Carruthers’
September 6, 2005 report described the trigger point procedure he performed on appellant’s
cervical spine on that date. His October 27 and December 16, 2005 requests sought
authorization for chiropractic treatment of appellant’s neck and upper right back. The Board
finds that the evidence submitted is not relevant to the underlying issue or to shift the weight of
the evidence in favor of appellant’s claim. Neither Dr. Helm’s treatment notes nor
Dr. Carruthers’ report address whether appellant sustained recurrences of disability on April 3,
July 17 and August 9, 2000 casually related to her December 24, 1997 employment-related
injuries. Dr. Carruthers’ requests for authorization were not medical in nature rather they were
merely requests for Office action regarding the approval of medical treatment. The Board finds
that Dr. Helm’s treatment notes and Dr. Carruthers’ report and requests for authorization do not
establish clear evidence of error.
For these reasons, appellant has not established clear evidence of error on the part of the
Office.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for reconsideration on
the grounds that it was not timely filed and failed to establish clear evidence of error.

16

See Dean D. Beets, 43 ECAB 1153, 1157-58 (1992).

6

ORDER
IT IS HEREBY ORDERED THAT the June 5, 2006 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: March 16, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

